Exhibit 10.4

TAX RECEIVABLE AGREEMENT

by and among

GORES HOLDINGS, INC.,

HOSTESS CDM CO-INVEST, LLC,

CDM HOSTESS CLASS C, LLC,

AP HOSTESS HOLDINGS, L.P.

and

C. DEAN METROPOULOS

Dated as of [●], 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I. DEFINITIONS

     3   

1.1

     Definitions      3   

1.2

     Terms Generally      15   

ARTICLE II. DETERMINATION OF CERTAIN REALIZED TAX BENEFIT

     16   

2.1

     Tax Benefit Schedule      16   

2.2

     Procedure; Amendments      17   

2.3

     Consistency with Tax Returns      18   

ARTICLE III. TAX BENEFIT PAYMENTS

     18   

3.1

     Payments      18   

3.2

     Duplicative Payments      19   

3.3

     Pro Rata Payments; Coordination of Benefits      19   

3.4

     No Return of Payments      20   

3.5

     Stock and Stockholders of the Corporate Taxpayer      20   

3.6

     Interest Amount Limitation      20   

3.7

     Day Count Convention      20   

3.8

     AP Hostess LP Tax Adjustment      20   

ARTICLE IV. TERMINATION

     21   

4.1

     Early Termination, Change in Control and Breach of Agreement      21   

4.2

     Early Termination Notice      22   

4.3

     Payment upon Early Termination      22   

4.4

     Termination as to CDM      22   

ARTICLE V. SUBORDINATION AND LATE PAYMENTS

     23   

5.1

     Subordination      23   

5.2

     Late Payments by the Corporate Taxpayer      23   

5.3

     Payment Deferral      23   

ARTICLE VI. CERTAIN COVENANTS

     24   

6.1

     Participation in the Corporate Taxpayer’s and Hostess Holdings’ Tax Matters
     24   

6.2

     Consistency      24   

6.3

     Cooperation      24   

6.4

     Future Indebtedness      25   

6.5

     Tax Protection      25   

 

i



--------------------------------------------------------------------------------

ARTICLE VII. MISCELLANEOUS

     25   

7.1

     Notices      25   

7.2

     Counterparts      26   

7.3

     Entire Agreement; Third Party Beneficiaries      26   

7.4

     Severability      26   

7.5

     Successors; Assignment; Amendments; Waivers      26   

7.6

     Titles and Subtitles      27   

7.7

     Governing Law      27   

7.8

     Consent to Jurisdiction; Waiver of Jury Trial      27   

7.9

     Reconciliation      28   

7.10

     Withholding      28   

7.11

     Admission of the Corporate Taxpayer into a Consolidated Group; Transfers of
Corporate Assets      29   

7.12

     Confidentiality      30   

7.13

     Change in Law      30   

7.14

     Independent Nature of Holders’ Rights and Obligations      30   

7.15

     Hostess Agreements      31   

Exhibit A            Form of Joinder

Schedule 1          Participation Percentages

 

ii



--------------------------------------------------------------------------------

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of [●], 2016 and
effective upon the consummation of the Contribution and Purchase and the AP
Hostess Holdings Merger (each as defined below), is hereby entered into by and
among Gores Holdings, Inc., a Delaware corporation (the “Corporate Taxpayer”),
Hostess CDM Co-Invest, LLC, a Delaware limited liability company (“Hostess CDM
Co-Invest”), CDM Hostess Class C, LLC, a Delaware limited liability company
(“CDM Hostess”, and together with Hostess CDM Co-Invest, the “CDM Entity
Holders”), AP Hostess Holdings, L.P., a Delaware limited partnership (“AP
Hostess LP”), C. Dean Metropoulos (“CDM”, together with the CDM Entity Holders
and AP Hostess LP, the “Holders”, and together with the Corporate Taxpayer, the
“Parties”).

RECITALS

WHEREAS, pursuant to the Second Amended and Restated Certificate of
Incorporation of the Corporate Taxpayer, dated as of [●], 2016, the Corporate
Taxpayer shall be authorized to issue, among other things, (a) Class A Common
Stock, par value $0.0001 per share (“Class A Common Stock”) and (b) Class B
Common Stock, par value $0.0001 per share (“Class B Common Stock”);

WHEREAS, pursuant to the Fourth Amended and Restated Limited Partnership
Agreement of Hostess Holdings, L.P., a Delaware limited partnership (“Hostess
Holdings”, and such agreement, the “Hostess Holdings A&R LPA”), the
capitalization of Hostess Holdings will be revised to provide for (a) Class A
limited partner partnership units (the “Class A LP Units”) and (b) Class B
limited partner partnership units (the “Class B LP Units” and, together with the
Class A LP Units, the “LP Units”);

WHEREAS, Hostess CDM Co-Invest owns all of the Class C membership interests in
Hostess Holdings GP, LLC, a Delaware limited liability company (“Hostess GP”,
and such interests, the “Class C GP Interests”);

WHEREAS, Hostess GP is the general partner of Hostess Holdings, L.P., a Delaware
limited partnership (“Hostess Holdings”) and owns all of the general partner
partnership interests in Hostess Holdings;

WHEREAS, pursuant to the Master Transaction Agreement, dated as of July 5, 2016,
by and among the Corporate Taxpayer, Homer Merger Sub, Inc., a Delaware
corporation and a wholly owned subsidiary of the Corporate Taxpayer (“Merger
Sub”), the Holders (other than CDM) and the other parties thereto (the “Master
Transaction Agreement”), AP Hostess LP shall cause AP Hostess Holdings, Inc., a
Delaware corporation (“AP Hostess Holdings”) to, and the Corporate Taxpayer and
Merger Sub shall, enter into an agreement and plan of merger pursuant to which
(a) Merger Sub will merge with and into AP Hostess Holdings, and AP Hostess
Holdings will be the surviving entity (the “Stage One Merger”), and in
connection with the Stage One Merger, (i) AP Hostess LP will cease to own any
common stock of AP Hostess Holdings, (ii) AP Hostess LP will receive cash and
shares of Class A Common Stock and (iii) AP Hostess Holdings will become a
wholly-owned Subsidiary of the Corporate Taxpayer, and (b) immediately following
the Stage One Merger, AP Hostess Holdings will merge with and into the Corporate
Taxpayer, and the Corporate Taxpayer will be the surviving entity (the “Stage
Two Merger” and together with the Stage One Merger, the “AP Hostess Holdings
Merger”);



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Master Transaction Agreement, the Corporate Taxpayer
and the CDM Entity Holders shall enter into a Contribution and Purchase
Agreement, pursuant to which (a) the Corporate Taxpayer will purchase all of the
Class A LP Units owned by Hostess CDM Co-Invest in exchange for cash, (b) the
Corporate Taxpayer will purchase all of the Class A LP Units issued to CDM
Hostess pursuant to the Management LLC Merger Agreement (as defined in the
Master Transaction Agreement) in exchange for cash and (c) Hostess CDM Co-Invest
will (i) contribute all of the Class C GP Interests to the Corporate Taxpayer in
exchange for shares of Class B Common Stock and (ii) direct the Corporate
Taxpayer to issue and deliver to CDM Hostess shares of Class B Common Stock (the
“Contribution and Purchase”);

WHEREAS, pursuant to the Master Transaction Agreement, after the Effective Date,
the Corporate Taxpayer may (a) issue to the CDM Entity Holders additional shares
of Class B Common Stock and (b) cause Hostess Holdings to issue to the CDM
Entity Holders additional Class B LP Units (together, the “Earn Out Interests”,
and such issuance, the “Earn Out”);

WHEREAS, pursuant to the Executive Chairman Employment Agreement, dated as of
July 5, 2016, by and between the Corporate Taxpayer and C. Dean Metropoulos
(“CDM”) (the “CDM Employment Agreement”), CDM has the opportunity to receive, as
compensation, additional shares of Class B Common Stock and additional Class B
LP Units (together, the “2018 Earn Out Interests”), if certain conditions are
met (the “2018 Earn Out”);

WHEREAS, following the Contribution and Purchase, the AP Hostess Holdings Merger
and certain other transactions, (a) the CDM Entity Holders will hold all of the
Class B LP Units and (b) the Corporate Taxpayer will hold (i) all of the
membership interests in Hostess GP and (ii) all of the Class A LP Units;

WHEREAS, simultaneously with the Contribution and Purchase, in consideration of
the Contribution and Purchase and certain other transactions, the Corporate
Taxpayer and the CDM Entity Holders shall, and the Corporate Taxpayer shall
cause Hostess GP to cause Hostess Holdings to, enter into an Exchange Agreement
(the “Exchange Agreement”), pursuant to which each CDM Entity Holder (and, if
the Exchange Agreement is amended as described in the following Recital, CDM)
will be entitled to exchange its respective Class B Units (including any Earn
Out Interests that are issued pursuant to the Earn Out) for, at the option of
the Corporate Taxpayer, the number of shares of Class A Common Stock specified
in the Exchange Agreement or the cash equivalent of such shares of Class A
Common Stock, on the terms and conditions set forth therein (each, a
“Post-Transaction Exchange”);

WHEREAS, pursuant to the CDM Employment Agreement, if 2018 Earn Out Interests
are issued to CDM pursuant to the 2018 Earn Out, the Corporate Taxpayer shall
amend the Exchange Agreement to make CDM a party thereto;

WHEREAS, (a) Hostess Holdings is classified as a partnership for U.S. federal
and applicable state and local income tax purposes, and (b) the Corporate
Taxpayer is classified as a corporation for U.S. federal and applicable state
and local income tax purposes;

 

2



--------------------------------------------------------------------------------

WHEREAS, it is intended that (a) the Contribution and Purchase and (b) any
future Post-Transaction Exchange will each constitute a taxable sale of the LP
Units and the Class C GP Interests (as applicable) pursuant to Section 1001 of
the Internal Revenue Code of 1986 (the “Code”);

WHEREAS, it is intended that the issuance of the 2018 Earn Out Interests
pursuant (if any) to the 2018 Earn Out will constitute compensation to CDM for
services provided to the Corporate Taxpayer and its Subsidiaries for U.S.
federal and applicable state and local income tax purposes;

WHEREAS, it is intended that the Stage One Merger and the Stage Two Merger,
taken together, shall constitute a tax-free reorganization under Section
368(a)(1)(A) of the Code;

WHEREAS, Hostess Holdings will have in effect an election under Section 754 of
the Code (and any corresponding provisions of state or local Tax Law), for each
Taxable Year (as defined below) of Hostess Holdings, which election is intended
generally to result in an adjustment under Sections 734(b) and 743(b) of the
Code (including a substituted basis transaction described in Treasury
Regulations Section 1.755-1(b)(5)) to the tax basis of the assets owned by
Hostess Holdings (solely with respect to the Corporate Taxpayer) with respect to
each Exchange, by reason of the Exchange and the receipt of certain payments
under this Agreement;

WHEREAS, the income, gain, loss, deduction and other Tax (as defined below)
items of the Corporate Taxpayer and its wholly owned Subsidiaries (as defined
below) may be affected by (a) the Basis Adjustments (as defined below) and (b)
the Imputed Interest (as defined below); and

WHEREAS, the Parties desire to make certain arrangements with respect to the
effect of the Basis Adjustments and the Imputed Interest on the liability for
Taxes of the Corporate Taxpayer.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
covenants and agreements contained herein, the receipt and sufficiency of which
is hereby acknowledged, and intending to be legally bound hereby, the Parties
agree as follows:

ARTICLE I.

DEFINITIONS

1.1        Definitions.    As used in this Agreement, the terms set forth in
this ARTICLE I have the following meanings.

“2018 Earn Out” has the meaning set forth in the Recitals.

“2018 Earn Out Interests” has the meaning set forth in the Recitals.

“Advisory Firm” means any accounting firm or any law firm that, in either case,
is nationally recognized as being expert in tax matters.

 

3



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any specified Person, (a) any other Person
that directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, (b) a
Member of the Immediate Family of such specified Person, and (c) any investment
fund advised or managed by, or under common control or management with, such
specified Person.

“Agreed Rate” means LIBOR plus 100 basis points.

“Agreement” has the meaning set forth in the Preamble.

“Amended Schedule” has the meaning set forth in Section 2.2(b).

“AP Hostess LP” has the meaning set forth in the Preamble.

“AP Hostess LP Tax Adjustment Amount” has the meaning set forth in Section 3.8.

“AP Hostess LP Tax Adjustment Shares” has the meaning set forth in Section 3.8.

“AP Hostess Holdings” has the meaning set forth in the Recitals.

“AP Hostess Holdings Merger” has the meaning set forth in the Recitals.

“AP Hostess Holdings Merger Agreement” has the meaning set forth in the
Recitals.

“Applicable Asset” means any asset that is, for U.S. federal income tax
purposes, (a) depreciable or amortizable, (b) stock of a corporation or (c)
land.

“Applicable Tax Basis” means, with respect to a Reference Asset (or portion
thereof), at any time, (a) in respect of a Holder other than CDM, the portion of
the tax basis of such Reference Asset (or portion thereof) that is attributable
to Basis Adjustments attributable to TRA Payments made to such Holder (or its
predecessors or successors) as of such time and (b) in respect of CDM, the
portion of the tax basis of such Reference Asset (or portion thereof) that is
attributable to an Exchange of 2018 Earn Out Interests (including Basis
Adjustments attributable to TRA Payments made to CDM (or its predecessors or
successors) in respect of the 2018 Earn Out Interests) as of such time.

“Assumed State and Local Tax Rate” means, with respect to any Taxable Year, the
product of (a) the excess of (i) one hundred percent (100%) over (ii) the
highest U.S. federal corporate income tax rate for such Taxable Year multiplied
by (b) the sum, with respect to each state and local jurisdiction in which
Hostess Holdings files Tax Returns, of the products of (i) the Corporate
Taxpayer’s Tax apportionment rate(s) for such jurisdiction for such Taxable Year
multiplied by (ii) the highest corporate Tax rate(s) for such jurisdiction for
such Taxable Year.

“Basis Adjustment” means, in respect of a Holder, the adjustment to the tax
basis of a Reference Asset under Sections 732, 755 and 1012 of the Code and the
Treasury Regulations thereunder (in situations where, as a result of one or more
Exchanges, Hostess

 

4



--------------------------------------------------------------------------------

Holdings becomes an entity that is disregarded as separate from its owner for
U.S. federal income tax purposes) or under Sections 734(b), 743(b) and 755 of
the Code and the Treasury Regulations thereunder (including, in the case of the
AP Hostess Holdings Merger, a substituted basis transaction described in
Treasury Regulations Section 1.755-1(b)(5)) (in situations where, following an
Exchange, Hostess Holdings remains in existence as an entity for U.S. federal
income tax purposes) and, in each case, comparable provisions of state and local
Tax Law, as a result of (a) an Exchange by such Holder and (b) payments made to
such Holder pursuant to this Agreement. For the avoidance of doubt, the amount
of any Basis Adjustment resulting from an Exchange shall be determined without
regard to any Pre-Exchange Transfers (and as if any such Pre-Exchange Transfers
had not occurred). As required by Section 2.1(a), Hostess Holdings will ensure
that an election under Section 754 of the Code is in effect for each Taxable
Year of Hostess Holdings (until Hostess Holdings becomes an entity that is
disregarded as separate from its owner for U.S. federal income tax purposes).

“Board” means the Board of Directors of the Corporate Taxpayer.

“Business Day” means any day, other than Saturday, Sunday or any other day on
which banks located in the State of New York are authorized or required to
close.

“Capital Stock” means:

(a)        in the case of a corporation, corporate stock or shares;

(b)        in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c)        in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and

(d)        any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“CDM Entity Holders” has the meaning set forth in the Preamble.

“CDM Hostess” has the meaning set forth in the Preamble.

A “Change in Control” shall be deemed to have occurred upon:

(a)        the sale, lease or transfer, in one or a series of related
transactions, of all or substantially all of the Corporate Taxpayer’s assets
(determined on a consolidated basis) to any person or group (as such term is
used in Section 13(d)(3) of the Exchange Act) other than to any Subsidiary of
the Corporate Taxpayer; provided, that, for clarity and notwithstanding anything
to the contrary, neither the approval of nor consummation of a transaction
treated for U.S. federal income tax purposes as a liquidation into the Corporate
Taxpayer of its wholly owned Subsidiaries or merger of such entities into one
another or the Corporate Taxpayer will constitute a “Change in Control”;

 

5



--------------------------------------------------------------------------------

(b)        the merger or consolidation of the Corporate Taxpayer with any other
person, other than a merger or consolidation which would result in the Voting
Securities of the Corporate Taxpayer outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least 50.1% of the total
voting power represented by the Voting Securities of the Corporate Taxpayer or
such surviving entity outstanding immediately after such merger or
consolidation;

(c)        the liquidation or dissolution of the Corporate Taxpayer; or

(d)        the acquisition, directly or indirectly, by any person or group (as
such term is used in Section 13(d)(3) of the Exchange Act) (other than (i) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Corporate Taxpayer or (ii) a corporation or other entity owned, directly or
indirectly, by the stockholders of the Corporate Taxpayer in substantially the
same proportions as their ownership of stock of the Corporate Taxpayer) of more
than 50.1% of the aggregate voting power of the Voting Securities of the
Corporate Taxpayer.

“Class A Common Stock” has the meaning set forth in the Recitals.

“Class A Common Stock Market Value” means, for any day, the average of the high
price and the low price of a share of Class A Common Stock for such day;
provided, that if the Class A Common Stock no longer trades on a securities
exchange or automated or electronic quotation system, then a majority of the
independent members of the Board shall determine the fair market value of a
share of Class A Common Stock for such day in good faith.

“Class A LP Units” has the meaning set forth in the Recitals.

“Class B Common Stock” has the meaning set forth in the Recitals.

“Class B LP Units” has the meaning set forth in the Recitals.

“Class C GP Interests” has the meaning set forth in the Recitals.

“Code” has the meaning set forth in the Recitals.

“Contribution and Purchase” has the meaning set forth in the Recitals.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of Voting Securities, by contract or otherwise.

“Corporate Taxpayer” has the meaning set forth in the Preamble.

“Corporate Taxpayer Group” means any of the Corporate Taxpayer and its
Subsidiaries.

“Corporate Taxpayer Return” means the U.S. federal, state or local Tax Return,
as applicable, of the Corporate Taxpayer or any wholly owned Subsidiary of the
Corporate

 

6



--------------------------------------------------------------------------------

Taxpayer (or any Tax Return filed for a consolidated, affiliated, combined or
unitary group of which the Corporate Taxpayer or any wholly owned Subsidiary of
the Corporate Taxpayer is a member) filed with respect to Taxes of any Taxable
Year.

“Cumulative Net Realized Tax Benefit (Shared)” means, for a Taxable Year, in
respect of a Holder, the cumulative amount of Realized Tax Benefits (Shared) in
respect of such Holder for all Taxable Years or portions thereof of (a) the
Corporate Taxpayer, (b) its wholly owned Subsidiaries, and (c) without
duplication, Hostess Holdings and its Subsidiaries, up to and including such
Taxable Year, net of the cumulative amount of Realized Tax Detriments (Shared)
for the same period. The Realized Tax Benefit (Shared) and Realized Tax
Detriment (Shared) in respect of such Holder for each Taxable Year or portion
thereof shall be determined based on the most recent Tax Benefit Schedule or
Amended Schedule, if any, in existence at the time of such determination. If a
Cumulative Net Realized Tax Benefit (Shared) in respect of such Holder is being
calculated with respect to a portion of a Taxable Year, then calculations of the
Cumulative Net Realized Tax Benefit (Shared) in respect of such Holder
(including determinations relating to Basis Adjustments and Imputed Interest to
the extent applicable) shall be made as if there were an interim closing of the
books and the Taxable Year had closed on the relevant date.

“Cumulative Net Realized Tax Benefit (Not Shared)” means, for a Taxable Year, in
respect of a Holder, the cumulative amount of Realized Tax Benefits (Not Shared)
in respect of such Holder for all Taxable Years or portions thereof of (a) the
Corporate Taxpayer, (b) its wholly owned Subsidiaries, and (c) without
duplication, Hostess Holdings and its Subsidiaries, up to and including such
Taxable Year, net of the cumulative amount of Realized Tax Detriments (Not
Shared) for the same period. The Realized Tax Benefit (Not Shared) and Realized
Tax Detriment (Not Shared) in respect of such Holder for each Taxable Year or
portion thereof shall be determined based on the most recent Tax Benefit
Schedule or Amended Schedule, if any, in existence at the time of such
determination. If a Cumulative Net Realized Tax Benefit (Not Shared) in respect
of such Holder is being calculated with respect to a portion of a Taxable Year,
then calculations of the Cumulative Net Realized Tax Benefit (Not Shared) in
respect of such Holder (including determinations relating to Basis Adjustments
and Imputed Interest to the extent applicable) shall be made as if there were an
interim closing of the books and the Taxable Year had closed on the relevant
date.

“Default Rate” means LIBOR plus 500 basis points.

“Determination” has the meaning ascribed to such term in Section 1313(a) of the
Code or similar provisions of state and local Tax Law, as applicable, or any
other event (including the execution of IRS Form 870-AD) that finally and
conclusively establishes the amount of any liability for Tax.

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

“Early Termination Effective Date” has the meaning set forth in Section 4.2.

“Early Termination Notice” has the meaning set forth in Section 4.2.

“Early Termination Payment” has the meaning set forth in Section 4.3(b).

 

7



--------------------------------------------------------------------------------

“Early Termination Rate” means LIBOR plus 100 basis points.

“Early Termination Schedule” has the meaning set forth in Section 4.2.

“Earn Out” has the meaning set forth in the Recitals.

“Earn Out Interests” has the meaning set forth in the Recitals.

“Exchange” means an acquisition or purchase, as determined for U.S. federal
income tax purposes (including pursuant to a “disguised sale of a partnership
interest” under Section 707 of the Code), of Interests by the Corporate Taxpayer
from a Holder (including a permitted assignee under Section 7.5 who is a party
by reason of a joinder) pursuant to (a) the Contribution and Purchase, (b) a
Post-Transaction Exchange or (c) the AP Hostess Holdings Merger. Any reference
in this Agreement to Interests “Exchanged” is intended to denote Interests that
are the subject of an Exchange.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Agreement” has the meaning set forth in the Recitals.

“Expert” has the meaning set forth in Section 7.9.

“Governmental Entity” means any court, tribunal, arbitrator, authority, agency,
commission, legislative body or official of the United States or any state, or
similar governing entity, in the United States or in a foreign jurisdiction.

“Holders” has the meaning set forth in the Preamble.

“Holders’ Representative” means Hostess CDM Co-Invest or its designee; provided,
that when CDM and the CDM Entity Holders (or their assignees) no longer have any
rights to TRA Payments, AP Hostess LP or its designee shall be the Holders’
Representative.

“Hostess GP” has the meaning set forth in the Recitals.

“Hostess Agreements” means the Hostess Holdings A&R LPA and the Exchange
Agreement.

“Hostess CDM Co-Invest” has the meaning set forth in the Preamble.

“Hostess Holdings” has the meaning set forth in the Recitals.

“Hostess Holdings A&R LPA” has the meaning set forth in the Recitals.

“Hypothetical Tax Liability (Not Shared)” means, in respect of a Holder, with
respect to any Taxable Year, the liability for Taxes for such Taxable Year or
portion thereof of (a) the Corporate Taxpayer, (b) its wholly owned Subsidiaries
and (c) without duplication, Hostess Holdings and its Subsidiaries, but only
with respect to the Corporate Taxpayer’s pro rata shares of the Tax liability of
Hostess Holdings and its Subsidiaries for such Taxable Year or portion thereof,
in each case calculated using the same methods, elections, conventions and

 

8



--------------------------------------------------------------------------------

similar practices used in calculating the actual liability for Taxes of the
Corporate Taxpayer and its Subsidiaries on the relevant Corporate Taxpayer
Return, but (i) using the Unadjusted Tax Basis (Not Shared) of the Reference
Assets in respect of such Holder (which, in the case of an actual or deemed
disposition of a Reference Asset (or portion thereof), shall be the Unadjusted
Tax Basis (Not Shared) of such Reference Asset (or portion thereof) as of
immediately before such disposition), (ii) excluding any deduction attributable
to Imputed Interest in respect of such Holder for the Taxable Year, (iii)
without taking into account the carryover or carryback of any Tax item (or
portions thereof) that is attributable to or (without duplication) available for
use because of the prior use of the portion of the Basis Adjustment resulting
from payments made to such Holder (or its predecessors or successors) under this
Agreement or the Imputed Interest with respect to such Holder and (iv) for
purposes of determining the liability for state and local Taxes for a Taxable
Year, the combined tax rate for state and local Taxes shall be the Assumed State
and Local Tax Rate for such Taxable Year. If a Hypothetical Tax Liability (Not
Shared) is being calculated with respect to a portion of a Taxable Year, then
calculations of the Hypothetical Tax Liability (Not Shared) (including
determinations relating to Basis Adjustments and Imputed Interest to the extent
applicable) shall be made as if there were an interim closing of the books of
the Corporate Taxpayer and its Subsidiaries and the Taxable Year had closed on
the relevant date. For purposes of calculating the Hypothetical Tax Liability
(Not Shared), a disposition of an interest in Hostess Holdings shall be treated
as a disposition of the portion of the assets of Hostess Holdings (or its
Subsidiaries) to which such interest relates.

“Hypothetical Tax Liability (Shared)” means with respect to any Taxable Year,
the liability for Taxes for such Taxable Year or portion thereof of (a) the
Corporate Taxpayer, (b) its wholly owned Subsidiaries and (c) without
duplication, Hostess Holdings and its Subsidiaries, but only with respect to the
Corporate Taxpayer’s pro rata shares of the Tax liability of Hostess Holdings
and its Subsidiaries for such Taxable Year or portion thereof, in each case
calculated using the same methods, elections, conventions and similar practices
used in calculating the actual liability for Taxes of the Corporate Taxpayer and
its Subsidiaries on the relevant Corporate Taxpayer Return, but (i) using the
Unadjusted Tax Basis (Shared) of the Reference Assets (which, in the case of an
actual or deemed disposition of a Reference Asset (or portion thereof), shall be
the Unadjusted Tax Basis (Shared) of such Reference Asset (or portion thereof)
as of immediately before such disposition), (ii) without taking into account the
carryover or carryback of any Tax item (or portions thereof) that is
attributable to or (without duplication) available for use because of the prior
use of the Basis Adjustment with respect to all Holders (other than the portion
of such Basis Adjustment resulting from payments made under this Agreement) and
(iii) for purposes of determining the liability for state and local Taxes for a
Taxable Year, the combined tax rate for state and local Taxes shall be the
Assumed State and Local Tax Rate for such Taxable Year. If a Hypothetical Tax
Liability (Shared) is being calculated with respect to a portion of a Taxable
Year, then calculations of the Hypothetical Tax Liability (Shared) (including
determinations relating to Basis Adjustments and Imputed Interest to the extent
applicable) shall be made as if there were an interim closing of the books of
the Corporate Taxpayer and its Subsidiaries and the Taxable Year had closed on
the relevant date. For purposes of calculating the Hypothetical Tax Liability
(Shared), a disposition of an interest in Hostess Holdings shall be treated as a
disposition of the portion of the assets of Hostess Holdings (or its
Subsidiaries) to which such interest relates.

 

9



--------------------------------------------------------------------------------

“Imputed Interest” means, in respect of a Holder, any interest imputed under
Sections 1272, 1274 or 483 or other provision of the Code and any similar
provisions of state and local tax Law with respect to the Corporate Taxpayer’s
payment obligations in respect of such Holder under this Agreement.

“Interest” means LP Units and Class C GP Interests.

“Interest Amount” has the meaning set forth in Section 3.1(b).

“IRS” means the Internal Revenue Service.

“Law” means, with respect to any Person, any statute, law (including common
law), code, treaty, ordinance, rule or regulation of any Governmental Entity
applicable to such Person as of the date hereof.

“LIBOR” means during any period, an interest rate per annum equal to the
one-year LIBOR reported, on the date two days prior to the first day of such
period, on the Reuters Screen page “LIBOR01” (or if such screen shall cease to
be publicly available, as reported by any other publicly available source of
such market rate) for London interbank offered rates for U.S. dollar deposits
for such period.

“LP Units” has the meaning set forth in the Recitals.

“Master Transaction Agreement” has the meaning set forth in the Recitals.

“Maximum Cash Amount” has the meaning set forth in Section 3.8.

“Maximum Rate” has the meaning set forth in Section 3.6.

“Member of the Immediate Family” means, with respect to any Person who is an
individual, (a) each parent, spouse (but not including a former spouse or a
spouse from whom such Person is legally separated) or child (including those
adopted) of such individual and (b) each trust naming only one or more of the
Persons listed in clause (a) above as beneficiaries.

“Merger Sub” has the meaning set forth in the Recitals.

“Nonrecourse Liability” has the meaning set forth in Treasury Regulations
Section 1.752-1(a)(2).

“Net Tax Benefit” has the meaning set forth in Section 3.1(b).

“Objection Notice” has the meaning set forth in Section 2.2(a).

“Participation Percentage” means, with respect to a Holder, the number set forth
on Schedule 1 next to such Holder’s name; provided, that the Corporate Taxpayer
shall equitably adjust the Holders’ Participation Percentages from time to time
to reflect permitted transfer of rights hereunder and waivers and elections
pursuant to clauses (A) and (B) of Section 4.1(b).

“Parties” has the meaning set forth in the Preamble.

 

10



--------------------------------------------------------------------------------

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
Governmental Entity or other entity.

“Post-Transaction Exchange” has the meaning set forth in the Recitals.

“Pre-Exchange Transfer” means, with respect to an Interest, any transfer
(including upon the death of a Holder), (a) that occurs prior to an Exchange of
such Interest and (b) to which Section 743(b) of the Code applies.

“Realized Tax Benefit (Not Shared)” means, in respect of a Holder (other than AP
Hostess LP or its successor transferees or assignees pursuant to Section 7.5(a),
except to the extent that any such Person is a successor transferee or assignee
of another Holder pursuant to Section 7.5(a)), for a Taxable Year (or portion
thereof), the excess, if any, of the Hypothetical Tax Liability (Not Shared) in
respect of such Holder for such Taxable Year (or portion thereof) over the
actual liability for Taxes for such Taxable Year (or portion thereof) of (a) the
Corporate Taxpayer, (b) its wholly owned Subsidiaries, and (c) without
duplication, Hostess Holdings and its Subsidiaries, but only with respect to the
Corporate Taxpayer and its wholly owned Subsidiaries’ pro rata shares of the Tax
liability of Hostess Holdings and its Subsidiaries for such Taxable Year (or
portion thereof). If all or a portion of the actual liability for such Taxes for
the Taxable Year arises as a result of an audit by a Taxing Authority of any
Taxable Year, such liability shall not be included in determining the Realized
Tax Benefit (Not Shared) in respect of such Holder unless and until there has
been a Determination. If an “actual liability” for Taxes is being calculated
with respect to a portion of a Taxable Year, then calculations of such actual
liability (including determinations relating to Basis Adjustments and Imputed
Interest to the extent applicable) shall be made as if there were an interim
closing of the books of the relevant entity and its Subsidiaries and the Taxable
Year had closed on the relevant date.

“Realized Tax Benefit (Shared)” means, in respect of a Holder, for a Taxable
Year (or portion thereof), the product of (a) such Holder’s Participation
Percentage as of such Taxable Year (or portion thereof) multiplied by (b) the
excess, if any, of the Hypothetical Tax Liability (Shared) for such Taxable Year
(or portion thereof) over the actual liability for Taxes for such Taxable Year
(or portion thereof) of (i) the Corporate Taxpayer, (ii) its wholly owned
Subsidiaries, and (iii) without duplication, Hostess Holdings and its
Subsidiaries, but only with respect to the Corporate Taxpayer and its wholly
owned Subsidiaries’ pro rata shares of the Tax liability of Hostess Holdings and
its Subsidiaries for such Taxable Year (or portion thereof). If all or a portion
of the actual liability for such Taxes for the Taxable Year arises as a result
of an audit by a Taxing Authority of any Taxable Year, such liability shall not
be included in determining the Realized Tax Benefit (Shared) in respect of such
Holder unless and until there has been a Determination. If an “actual liability”
for Taxes is being calculated with respect to a portion of a Taxable Year, then
calculations of such actual liability (including determinations relating to
Basis Adjustments and Imputed Interest to the extent applicable) shall be made
as if there were an interim closing of the books of the relevant entity and its
Subsidiaries and the Taxable Year had closed on the relevant date.

 

11



--------------------------------------------------------------------------------

“Realized Tax Detriment (Not Shared)” means, in respect of a Holder (other than
AP Hostess LP or its successor transferees or assignees pursuant to Section
7.5(a), except to the extent that any such Person is a successor transferee or
assignee of another Holder pursuant to Section 7.5(a)), for a Taxable Year (or
portion thereof), the excess, if any, of the actual liability for Taxes for such
Taxable Year (or portion thereof) of (a) the Corporate Taxpayer, (b) its wholly
owned Subsidiaries, and (c) without duplication, Hostess Holdings and its
Subsidiaries, but only with respect to the Corporate Taxpayer and its wholly
owned Subsidiaries’ pro rata shares of the Tax liability of Hostess Holdings and
its Subsidiaries for such Taxable Year (or portion thereof) over the
Hypothetical Tax Liability (Not Shared) in respect of such Holder for such
Taxable Year (or portion thereof). If all or a portion of the actual liability
for such Taxes for the Taxable Year arises as a result of an audit by a Taxing
Authority of any Taxable Year, such liability shall not be included in
determining the Realized Tax Detriment (Not Shared) in respect of such Holder
unless and until there has been a Determination. If an “actual liability” for
Taxes is being calculated with respect to a portion of a Taxable Year, then
calculations of such actual liability (including determinations relating Basis
Adjustments and Imputed Interest to the extent applicable) shall be made as if
there were an interim closing of the books of the relevant entity and its
Subsidiaries and the Taxable Year had closed on the relevant date.

“Realized Tax Detriment (Shared)” means, in respect of a Holder, for a Taxable
Year (or portion thereof), the product of (a) such Holder’s Participation
Percentage as of such Taxable Year (or portion thereof) multiplied by (b) the
excess, if any, of the actual liability for Taxes for such Taxable Year (or
portion thereof) of (i) the Corporate Taxpayer, (ii) its wholly owned
Subsidiaries, and (iii) without duplication, Hostess Holdings and its
Subsidiaries, but only with respect to the Corporate Taxpayer and its wholly
owned Subsidiaries’ pro rata shares of the Tax liability of Hostess Holdings and
its Subsidiaries for such Taxable Year (or portion thereof) over the
Hypothetical Tax Liability (Shared) in respect of such Holder for such Taxable
Year (or portion thereof). If all or a portion of the actual liability for such
Taxes for the Taxable Year arises as a result of an audit by a Taxing Authority
of any Taxable Year, such liability shall not be included in determining the
Realized Tax Detriment (Shared) in respect of such Holder unless and until there
has been a Determination. If an “actual liability” for Taxes is being calculated
with respect to a portion of a Taxable Year, then calculations of such actual
liability (including determinations relating Basis Adjustments and Imputed
Interest to the extent applicable) shall be made as if there were an interim
closing of the books of the relevant entity and its Subsidiaries and the Taxable
Year had closed on the relevant date.

“Realized Tax Benefit or Detriment” has the meaning set forth in Section 2.1(a).

“Reconciliation Dispute” has the meaning set forth in Section 7.9.

“Reconciliation Procedures” has the meaning set forth in Section 2.2(a).

“Reference Asset” means (a) with respect to any Exchange, an Applicable Asset
that is held by Hostess Holdings or by any of its direct or indirect
subsidiaries treated as a partnership or disregarded entity for purposes of the
applicable Tax, at the time of such Exchange and (b) any Applicable Asset that
is “substituted basis property” under Section 7701(a)(42) of the Code with
respect to a Reference Asset.

 

12



--------------------------------------------------------------------------------

“Schedule” means any of the following: (i) a Tax Benefit Schedule or (ii) the
Early Termination Schedule, and, in each case, any amendments thereto.

“SEC” means the U.S. Securities and Exchange Commission.

“Senior Obligations” has the meaning set forth in Section 5.1.

“Stage One Merger” has the meaning set forth in the Recitals.

“Stage Two Merger” has the meaning set forth in the Recitals.

“Subsidiary” means, with respect to any Person, as of any date of determination,
any other Person as to which such Person, owns, directly or indirectly, or
otherwise controls more than fifty percent (50%) of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

“Tax Benefit Payment” has the meaning set forth in Section 3.1(b).

“Tax Benefit Schedule” has the meaning set forth in Section 2.1(a).

“Tax Protection Period” means the period commencing on the date hereof and
ending at such time as the CDM Entity Holders have, in the aggregate, disposed
of ninety percent (90%) or more of their LP Units held immediately after the
consummation of the Contribution and Purchase in one or more taxable
transactions.

“Tax Return” means any return, declaration, election, report or similar
statement filed or required to be filed with a Taxing Authority with respect to
Taxes (including any attached schedules), including any information return,
claim for refund, declaration of estimated Tax, and amendments of any of the
foregoing.

“Taxable Year” means a “taxable year” (as defined in Section 441(b) of the Code
(or comparable provisions of state or local Tax Law)) of the Corporate Taxpayer
or any Subsidiary thereof, ending after the date hereof.

“Taxes” means any and all U.S. federal, state and local taxes, assessments or
similar charges that are based on or measured with respect to net income or
profits, and any interest related to such Tax.

“Taxing Authority” means any domestic, federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.

“TRA Payment” means a Tax Benefit Payment and an Early Termination Payment.

 

13



--------------------------------------------------------------------------------

“Treasury Regulations” means the final, temporary and (to the extent they can be
relied upon) proposed regulations under the Code promulgated from time to time
(including corresponding provisions and succeeding provisions) as in effect for
the relevant taxable period.

“Unadjusted Tax Basis (Not Shared)” means, in respect of a Holder (other than AP
Hostess LP or its successor transferees or assignees pursuant to Section 7.5(a),
except to the extent that any such Person is a successor transferee or assignee
of another Holder pursuant to Section 7.5(a)), with respect to a Reference
Asset, at any time, (a) with respect to the portion of such Reference Asset that
has been subject to a Basis Adjustment in respect of such Holder (determined
without regard to any dilutive or antidilutive effect of any contribution to or
distribution from Hostess Holdings after the date hereof), the excess of (i) the
Tax basis of such portion at such time over (ii) the Applicable Tax Basis in
respect of such Holder of such portion at such time, and (b) with respect to the
remaining portion of such Reference Asset, the Tax basis of such remaining
portion at such time.

“Unadjusted Tax Basis (Shared)” means, with respect to a Reference Asset, at any
time, (i) with respect to the portion of such Reference Asset that has been
subject to a Basis Adjustment (determined without regard to any dilutive or
antidilutive effect of any contribution to or distribution from Hostess Holdings
after the date hereof), the aggregate Applicable Tax Basis in respect of all
Holders of such portion at such time, and (ii) with respect to the remaining
portion of such Reference Asset, the Tax basis of such remaining portion at such
time.

“Valuation Assumptions” means, as of an Early Termination Date, the assumptions
that (a) in each Taxable Year ending on or after such Early Termination Date (or
with respect to which the Tax Benefit Payment has not been determined and
(subject to Sections 3.6 and 5.3) paid), the Corporate Taxpayer and its wholly
owned Subsidiaries will have taxable income sufficient to fully utilize the
deductions arising from the Basis Adjustments and the Imputed Interest during
such Taxable Year or future Taxable Years in which such deductions would become
available (including, for the avoidance of doubt, Basis Adjustments and Imputed
Interest that would result from post-Early Termination Date Tax Benefit Payments
that would be paid in accordance with the Valuation Assumptions), (b) the U.S.
federal income tax rates and state and local income tax rates that will be in
effect for each such Taxable Year will be those specified for each such Taxable
Year by the Code and other Law as in effect on the Early Termination Date (but
taking into account for the applicable Taxable Years adjustments to the tax
rates that have been enacted as of the Early Termination Date with a delayed
effective date), (c) any loss carryovers generated by any Basis Adjustment or
Imputed Interest and available as of the Early Termination Date will be used by
the Corporate Taxpayer on a pro rata basis from the Early Termination Date
through the scheduled expiration date of such loss carryovers, (d) any
non-depreciable or non-amortizable Reference Asset will be disposed of on the
later of (i) the fifteenth anniversary of the applicable Basis Adjustment or
(ii) the Early Termination Date, for an amount sufficient to fully utilize the
Basis Adjustment with respect to such Reference Asset; provided, that in the
event of a Change in Control which includes a taxable sale of such Reference
Asset (including the sale of equity interests in an entity classified as a
partnership or disregarded entity that directly or indirectly owns such
Reference Asset), such Reference Asset shall be deemed disposed of at the time
of the Change in Control, (e) if, on the Early Termination Date, the Holder has
(or is deemed to have) Interests that have not been Exchanged, then each such
Interest shall be deemed to be Exchanged for the Class A Common

 

14



--------------------------------------------------------------------------------

Stock Market Value on the Early Termination Date, and the Holder shall be deemed
to receive the amount of cash the Holder would have been entitled to pursuant to
this Agreement had the Interest actually been Exchanged on the Early Termination
Date, determined using the Valuation Assumptions, (f) the Corporate Taxpayer
will make a Tax Benefit Payment one hundred twenty-five (125) calendar days
after the due date (taking into account automatic extensions) of the U.S.
federal income Tax Return of the Corporate Taxpayer (or its wholly owned
Subsidiaries, as applicable) for each Taxable Year for which a Tax Benefit
Payment would be due, (g) if, on the Early Termination Date, the Earn Out
Interests (if any) have not yet been issued pursuant to the Earn Out solely
because the Early Termination Date occurred prior to the date on which the Earn
Out could potentially be paid under the Master Transaction Agreement, then the
maximum number of Earn Out Interests permitted to be issued under the Master
Transaction Agreement shall be deemed to be issued on the Early Termination Date
immediately before the deemed Exchange described in clause (e) above and (h) if,
on the Early Termination Date, the 2018 Earn Out Interests (if any) have not yet
been issued pursuant the 2018 Earn Out solely because the Early Termination Date
occurred prior to the date on which the 2018 Earn Out could potentially be paid
under the CDM Employment Agreement, then the maximum number of 2018 Earn Out
Interests permitted to be issued under the CDM Employment Agreement shall be
deemed to be issued on the Early Termination Date immediately before the deemed
Exchange described in clause (e) above.

“Voting Securities” means any securities of the Corporate Taxpayer which are
entitled to vote generally in matters submitted for a vote of the Corporate
Taxpayer’s stockholders or generally in the election of the Board.

1.2        Terms Generally.   In this Agreement, unless otherwise specified or
where the context otherwise requires:

(a)        the headings of particular provisions of this Agreement are inserted
for convenience only and will not be construed as a part of this Agreement or
serve as a limitation or expansion on the scope of any term or provision of this
Agreement;

(b)        words importing any gender shall include other genders;

(c)        words importing the singular only shall include the plural and vice
versa;

(d)        the words “include,” “includes” or “including” shall be deemed to be
followed by the words “without limitation”;

(e)        the words “hereof,” “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement;

(f)        references to “Articles,” “Exhibits,” “Sections” or “Schedules” shall
be to Articles, Exhibits, Sections or Schedules of or to this Agreement;

(g)        references to the “Corporate Taxpayer Group” are references to
members of the Corporate Taxpayer Group individually and collectively;

 

15



--------------------------------------------------------------------------------

(h)        references to any Person include the successors and permitted assigns
of such Person;

(i)         the use of the words “or,” “either” and “any” shall not be
exclusive;

(j)         wherever a conflict exists between this Agreement and any other
agreement between the Parties, this Agreement shall control but solely to the
extent of such conflict;

(k)        references to “$” or “dollars” means the lawful currency of the
United States of America;

(l)         references to any agreement, contract or schedule, unless otherwise
stated, are to such agreement, contract or schedule as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof;

(m)       references to any law, statute, regulation or other government rule is
to it as amended, consolidated, replaced, supplemented or interpreted from time
to time and, as applicable, is to corresponding provisions of successor laws,
statutes regulations or other government rules; and

(n)        the Parties have participated collectively in the negotiation and
drafting of this Agreement; accordingly, in the event an ambiguity or question
of intent or interpretation arises, it is the intention of the Parties that this
Agreement shall be construed as if drafted collectively by the Parties, and that
no presumption or burden of proof shall arise favoring or disfavoring any Party
by virtue of the authorship of any provisions of this Agreement.

ARTICLE II.

DETERMINATION OF CERTAIN REALIZED TAX BENEFIT

2.1        Tax Benefit Schedule.

(a)        Tax Benefit Schedule.   Within ninety (90) calendar days after the
due date (taking into account valid extensions) of the U.S. federal income Tax
Return of the Corporate Taxpayer (or its wholly owned Subsidiaries, as
applicable) for any Taxable Year in which there is a Realized Tax Benefit
(Shared), Realized Tax Benefit (Not Shared), Realized Tax Detriment (Shared) or
Realized Tax Detriment (Not Shared) (collectively, a “Realized Tax Benefit or
Detriment”), the Corporate Taxpayer shall provide to the Holders’ Representative
a schedule showing in reasonable detail the calculation of the Realized Tax
Benefit or Detriment in respect of each Holder for such Taxable Year and any Tax
Benefit Payment in respect of the Holders (a “Tax Benefit Schedule”). The Tax
Benefit Schedules provided by the Corporate Taxpayer will become final as
provided in Section 2.2(a) and shall be amended as provided in Section 2.2(b).
Notwithstanding anything to the contrary, the Corporate Taxpayer shall cause
Hostess GP to cause Hostess Holdings to ensure that an election under Section
754 of the Code is in effect for each Taxable Year of Hostess Holdings (until
Hostess Holdings becomes an entity that is disregarded as separate from its
owner for U.S. federal income tax purposes).

 

16



--------------------------------------------------------------------------------

(b)        Applicable Principles. Subject to Section 3.3(a), the Realized Tax
Benefit or Detriment for each Taxable Year is intended to measure the decrease
or increase in the actual liability for Taxes of the Corporate Taxpayer and its
wholly owned Subsidiaries (and Hostess Holdings and its Subsidiaries, as
applicable and without duplication) for such Taxable Year (or portion thereof)
attributable to the Basis Adjustments and the Imputed Interest, determined using
a “with and without” methodology. For the avoidance of doubt, the actual
liability for Taxes of the Corporate Taxpayer and its wholly owned Subsidiaries
(and Hostess Holdings and its Subsidiaries, as applicable and without
duplication) will take into account any deduction of Imputed
Interest. Carryovers or carrybacks of any Tax item attributable to the Basis
Adjustments and Imputed Interest shall be considered to be subject to the rules
of the Code and the Treasury Regulations or the appropriate provisions of U.S.
state and local Tax Law, as applicable, governing the use, limitation and
expiration of carryovers or carrybacks of the relevant type. The Parties agree
that (i) all Tax Benefit Payments to the Holders (other than amounts accounted
for as interest under the Code) with respect to the Tax Basis (other than the
Applicable Tax Basis) of the Reference Assets will be shared among the Holders
in proportion to their Participation Percentages, (ii) all Tax Benefit Payments
to CDM or the CDM Entity Holders (other than amounts accounted for as interest
under the Code) will be treated as subsequent upward purchase price adjustments
that have the effect of creating additional Basis Adjustments in respect of CDM
or such CDM Entity Holder to the Reference Assets for the Corporate Taxpayer or
its wholly owned Subsidiaries, as applicable, in the Taxable Year of payment,
and (iii) as a result, such additional Basis Adjustments in respect of CDM or
such CDM Entity Holder will be incorporated into the calculations with respect
to the Taxable Year of payment and future Taxable Years, as appropriate.

2.2        Procedure; Amendments.

(a)        Procedure. Every time the Corporate Taxpayer delivers to the Holders’
Representative an applicable Schedule under this Agreement, including any
Amended Schedule delivered pursuant to Section 2.2(b), including any Early
Termination Schedule or amended Early Termination Schedule, the Corporate
Taxpayer shall also allow the Holders’ Representative reasonable access, at the
Corporate Taxpayer’s sole cost, to the appropriate representatives, as
determined by the Corporate Taxpayer, at the Corporate Taxpayer and the Advisory
Firm that prepared the relevant Corporate Taxpayer Returns in connection with a
review of such Schedule. Without limiting the application of the preceding
sentence, the Corporate Taxpayer shall, upon request, deliver to the Holders’
Representative work papers providing reasonable detail regarding the computation
of such Tax Benefit Schedule. An applicable Tax Benefit Schedule or amendment
thereto shall, subject to the final sentence of this Section 2.2(a), become
final and binding on the Holders’ Representative and each Holder and its
Affiliates thirty (30) calendar days from the first date on which the Corporate
Taxpayer sent the Holders’ Representative the applicable Schedule or amendment
thereto unless (i) the Holders’ Representative within thirty (30) calendar days
after the date the Corporate Taxpayer sent such Schedule or amendment thereto
provides the Corporate Taxpayer with written notice of a material objection to
such Schedule made in good faith and setting forth in reasonable detail the
Holders’ Representative material objection along with a letter from an Advisory
Firm supporting such objection, if such objection relates to the application of
Tax Law (an “Objection Notice”) or (ii) the Holders’ Representative provides a
written waiver of the right to provide any Objection Notice with respect to such
Schedule or amendment thereto within the

 

17



--------------------------------------------------------------------------------

period described in clause (i) above, in which case such Schedule or amendment
thereto becomes binding on the date the waiver is received by the Corporate
Taxpayer. If the Corporate Taxpayer and the Holders’ Representative are unable
to resolve the issues raised in such Objection Notice within thirty (30)
calendar days after receipt by the Corporate Taxpayer of the Objection Notice,
the Corporate Taxpayer and the Holders’ Representative shall employ the
reconciliation procedures described in Section 7.9 (the “Reconciliation
Procedures”).

(b)        Amended Schedule.    The applicable Schedule for any Taxable Year
shall be amended from time to time by the Corporate Taxpayer (i) in connection
with a Determination affecting such Schedule, (ii) to correct inaccuracies in
the Schedule identified after the date the Schedule was provided to the Holders’
Representative, (iii) to comply with an Expert’s determination under the
Reconciliation Procedures applicable to this Agreement, (iv) to reflect a change
in the Realized Tax Benefit or Detriment in respect of a Holder for such Taxable
Year attributable to a carryback or carryforward of a loss or other tax item to
such Taxable Year, (v) to reflect a change in the Realized Tax Benefit or
Detriment in respect of a Holder for such Taxable Year attributable to an
amended Tax Return filed for such Taxable Year, or (vi) to take into account
payments made pursuant to this Agreement (any such Schedule, an “Amended
Schedule”).

2.3        Consistency with Tax Returns.   Notwithstanding anything to the
contrary herein, all calculations and determinations hereunder, including Basis
Adjustments, the Schedules, and the determination of the Realized Tax Benefit or
Detriment, shall be made in accordance with any elections, methodologies or
positions taken on the relevant Corporate Taxpayer Returns.

ARTICLE III.

TAX BENEFIT PAYMENTS

3.1        Payments.

(a)        Payments.   Except as provided in Sections 3.6 and 5.3, and subject
to Section 3.3, within five (5) Business Days after all the Tax Benefit
Schedules with respect to the Taxable Year delivered to the Holders pursuant to
this Agreement become final in accordance with ARTICLE II, the Corporate
Taxpayer shall pay or cause to be paid to each Holder for such Taxable Year such
Holder’s Tax Benefit Payment (if any) determined pursuant to Section
3.1(b). Subject to Section 3.8, each such payment shall be made, at the sole
discretion of the Corporate Taxpayer, by wire or Automated Clearing House
transfer of immediately available funds to the bank account previously
designated by the Holders’ Representative to the Corporate Taxpayer or as
otherwise agreed by the Corporate Taxpayer and the Holders’ Representative.

(b)        A “Tax Benefit Payment” in respect of a Holder for a Taxable Year
means an aggregate amount, not less than zero, which the Corporate Taxpayer is
required to pay or cause to be paid pursuant to Section 3.1, equal to the sum of
the Net Tax Benefit and the Interest Amount in respect of such Holder. For the
avoidance of doubt, for Tax purposes, the Interest Amount shall not be treated
as interest for U.S. federal and applicable state and local Tax purposes but
instead shall be treated as additional consideration for the acquisition of

 

18



--------------------------------------------------------------------------------

Interests in Exchanges, unless otherwise required by Law, as reasonably
determined by the Corporate Taxpayer. The “Net Tax Benefit” in respect of such
Holder for a Taxable Year shall be an amount equal to the excess, if any, of (i)
85% of the sum of (A) the Cumulative Net Realized Tax Benefit (Shared) in
respect of such Holder and (B) the Cumulative Net Realized Tax Benefit (Not
Shared) in respect of such Holder, in each case as of the end of such Taxable
Year (or portion thereof) over (ii) the total amount of payments previously made
under this Section 3.1 in respect of such Holder (excluding payments of Interest
Amounts).

(c)        The “Interest Amount” in respect of such Holder for a Taxable Year
(or portion thereof) shall equal the interest on the Net Tax Benefit in respect
of such Holder with respect to such Taxable Year (or portion thereof) calculated
at the Agreed Rate compounded annually from the due date (without extensions)
for filing the U.S. federal income Tax Return of the Corporate Taxpayer for such
Taxable Year until the Payment Date. The Net Tax Benefit and the Interest Amount
shall be determined separately with respect to each separate Exchange on an
individual basis by reference to the resulting Basis Adjustment to the Corporate
Taxpayer.

3.2        Duplicative Payments.   It is intended that the provisions of this
Agreement will not result in a duplicative payment of any amount (including
interest) required under this Agreement. It is also intended that the provisions
of this Agreement, subject to ARTICLE IV and Section 7.13, will result in 85% of
the Cumulative Net Realized Tax Benefit (Shared) and Cumulative Net Realized Tax
Benefit (Not Shared) (but calculated by taking into account all Exchanges by all
Holders as of any time) as of any determination date being paid to the Holders
pursuant to this Agreement. The provisions of this Agreement shall be construed
in the appropriate manner to ensure such intentions are realized. For the
avoidance of doubt, interest shall not accrue under more than one provision of
this Agreement for any specific period of time.

3.3        Pro Rata Payments; Coordination of Benefits.

(a)        Notwithstanding anything in Section 3.1 to the contrary, to the
extent that the aggregate tax benefit of the Corporate Taxpayer’s, and/or its
wholly owned Subsidiaries’, as applicable, deductions within Net Tax Benefit
(including the Basis Adjustments and Imputed Interest under this Agreement) is
limited in a particular Taxable Year because the Corporate Taxpayer and/or its
wholly owned Subsidiaries, as applicable, does or do not have sufficient taxable
income or other limitations to utilize the tax benefits within Net Tax Benefit
(including the Basis Adjustments or Imputed Interest), the Net Tax Benefit shall
be allocated among all Holders eligible for payments hereunder in proportion to
the respective amounts of Net Tax Benefit that would have been allocated to each
such party if the Corporate Taxpayer and, as applicable, its wholly owned
Subsidiaries, had sufficient taxable income so that there were no such
limitation (or such other limitations did not apply).

(b)        After taking into account Section 3.3(a), if the Corporate Taxpayer
defers a Tax Benefit Payment in respect of a particular Taxable Year pursuant to
Section 5.3, then the Parties agree that no Tax Benefit Payment shall be made in
respect of any Taxable Year until all Tax Benefit Payments in respect of prior
Taxable Years have been made in full. If, as a result of the deferral described
in the foregoing sentence, the Tax Benefit Payments are to be partially but not
fully satisfied with respect to a Taxable Year, such Tax Benefit Payments shall
be made in the same proportion as the Tax Benefit Payments that would have been
paid to the Holders if the Corporate Taxpayer were to satisfy its obligation in
full.

 

19



--------------------------------------------------------------------------------

3.4        No Return of Payments.    Notwithstanding anything to the contrary in
this Agreement, the Holders shall not be required to return any previously made
TRA Payment or any other payment hereunder.

3.5        Stock and Stockholders of the Corporate Taxpayer.   TRA Payments and
any other payments hereunder are not conditioned on the Holders holding any
stock of the Corporate Taxpayer (or any successor thereto).

3.6        Interest Amount Limitation.   Notwithstanding anything herein to the
contrary, if at any time the applicable Agreed Rate or Default Rate shall exceed
the maximum lawful interest rate that may be contracted for, charged, taken,
received or reserved in accordance with applicable Law (the “Maximum Rate”), the
Agreed Rate and Default Rate (as applicable) shall be limited to the Maximum
Rate; provided, that any amounts unpaid as a result of such limitation (other
than with respect to an Early Termination Payment) shall be paid (together with
interest calculated at the Agreed Rate or the Default Rate (as applicable) with
respect to the period such amounts remained unpaid) on subsequent payment dates
to the extent not exceeding the legal limitation.

3.7        Day Count Convention.   All computations using the Agreed Rate,
Default Rate or Termination Rate shall use the “Actual/360” day count
convention.

3.8        AP Hostess LP Tax Adjustment.  Notwithstanding anything to the
contrary in this Agreement, in the event that any payment of cash under this
Agreement or the Master Transaction Agreement to AP Hostess LP or its successors
or assignees would cause the cumulative amount treated as paid in cash for U.S.
federal income tax purposes to AP Hostess LP or its successors or assignees
pursuant to this Agreement and the Master Transaction Agreement to exceed 60% of
an amount equal to (a) the fair market value of shares of Class A Common Stock
to be issued to AP Hostess LP or its successors or assignees (determined by
using the average of the high and low trading price on the date that AP Hostess
LP became entitled to such payment), plus (b) the cumulative amount of cash paid
to AP Hostess LP or its successors or assignees pursuant to this Agreement and
the Master Transaction Agreement (the “Maximum Cash Amount”), then such excess
cash amount (the “AP Hostess LP Tax Adjustment Amount”) shall instead be paid to
AP Hostess LP or its successors or assignees in the form of a number of shares
of Class A Common Stock equal to (i) the AP Hostess LP Tax Adjustment Amount
divided by (ii) the Class A Common Stock Market Value (the “AP Hostess LP Tax
Adjustment Shares”); provided, that such excess cash amount shall be further
adjusted so as to not exceed the Maximum Cash Amount taking into account the
Class A Common Stock Market Value on the date that AP Hostess LP or its
successors or assignees became entitled to such AP Hostess LP Tax Adjustment
Shares.

 

20



--------------------------------------------------------------------------------

ARTICLE IV.

TERMINATION

4.1        Early Termination, Change in Control and Breach of Agreement.

(a)        The Corporate Taxpayer may, with the prior written consent of a
majority of the disinterested members of the Board, terminate this Agreement
with respect to all amounts payable to all of the Holders (including, for the
avoidance of doubt, any transferee pursuant to Section 7.5(a)) at any time by
paying or causing to be paid to such Holders an Early Termination Payment;
provided, however, that this Agreement shall terminate with respect to any such
Holder only upon the payment of such Early Termination Payment to such Holder;
provided, further, that the Corporate Taxpayer may withdraw any notice to
execute its termination rights under this Section 4.1(a) prior to the time at
which any Early Termination Payment has been paid. Upon payment of an Early
Termination Payment to a Holder, the Corporate Taxpayer shall not have any
further payment obligations in respect of such Holder under this Agreement,
other than for any Tax Benefit Payment (i) agreed to by the Corporate Taxpayer
and such Holder as due and payable but unpaid as of the Early Termination Date,
(ii) that is the subject of an Objection Notice, which will be payable in
accordance with resolution of the issues identified in such Objection Notice
pursuant to this Agreement, and (iii) due for the Taxable Year ending with or
including the Early Termination Date (except to the extent that the amounts
described in clauses (i), (ii) and (iii) above are included in the calculation
of the Early Termination Payment). If an Exchange occurs with respect to
Interests with respect to which the Corporate Taxpayer has previously paid or
cause to be paid to the applicable Holder an Early Termination Payment, the
Corporate Taxpayer shall have no obligations under this Agreement with respect
to such Exchange.

(b)        In the event that there occurs a Change in Control or the Corporate
Taxpayer materially breaches any of its material obligations under this
Agreement, whether as a result of failure to make any payment when due, failure
to honor any other material obligation required hereunder or by operation of Law
as a result of the rejection of this Agreement in a case commenced under the
Bankruptcy Code or otherwise, then all obligations hereunder shall be
accelerated, and such obligations shall be calculated as if an Early Termination
Notice had been delivered on the date of such Change in Control or breach, as
applicable, to each Holder and shall include (i) each Early Termination Payment
calculated as if an Early Termination Notice had been delivered on the date of
such Change in Control or breach (and the Corporate Taxpayer shall provide each
Holder with an Early Termination Schedule, which shall become final in
accordance with the procedures set forth in Section 4.2), (ii) any Tax Benefit
Payment agreed to by the Corporate Taxpayer and any Holder as due and payable
but unpaid as of the date of such Change in Control or breach, as applicable,
(iii) any Tax Benefit Payment that is the subject of an Objection Notice, which
will be payable in accordance with resolution of the issues identified in such
Objection Notice pursuant to this Agreement, and (iv) any Tax Benefit Payment
due for the Taxable Year ending with or including the date of such Change in
Control or breach, as applicable (except to the extent that the amounts
described in clauses (ii), (iii) and (iv) above are included in the calculation
of the amount described in clause (i) above). Notwithstanding the foregoing, (A)
in the event of a Change in Control, each Holder may waive the acceleration of
payments with respect to such

 

21



--------------------------------------------------------------------------------

Holder hereunder pursuant to this Section 4.1(b), in which case, for each
Taxable Year ending on or after the date of the Change in Control, all TRA
Payments in respect of such Holder shall be calculated by applying clauses (a)
and (b) of the definition of “Valuation Assumptions,” substituting in each case
the term “the date of the Change of Control” for “the Early Termination Date”,
and (B) in the event that the Corporate Taxpayer materially breaches this
Agreement, each Holder shall be entitled to elect to receive the amounts set
forth in clauses (i), (ii), (iii) and (iv) above or to seek specific performance
of the terms hereof. The Parties agree that it will not be considered to be a
material breach of a material obligation under this Agreement to make a payment
due pursuant to this Agreement within thirty (30) calendar days of the date such
payment is due (for the avoidance of doubt, taking into account Sections 3.6,
5.2 and 5.3).

4.2        Early Termination Notice.  If the Corporate Taxpayer chooses to
exercise its right of early termination under Section 4.1, the Corporate
Taxpayer shall deliver to the Holders’ Representative notice of such intention
to exercise such right (“Early Termination Notice”) and a schedule (the “Early
Termination Schedule”) specifying the Corporate Taxpayer’s intention to exercise
such right and showing in reasonable detail the calculation of the Early
Termination Payment for each Holder. The Early Termination Schedule will become
final and binding with respect to the Holders’ Representative and each Holder
and its Affiliates thirty (30) calendar days from the first date on which the
Corporate Taxpayer sent the Holders’ Representative such Early Termination
Schedule unless (a) the Holders’ Representative within thirty (30) calendar days
after the date the Corporate Taxpayer sent such Schedule or amendment thereto
provides the Corporate Taxpayer with an Objection Notice with respect to such
Early Termination Schedule or (b) the Holders’ Representative provides a written
waiver of the right to provide any Objection Notice with respect to such
Schedule or amendment thereto within the period described in clause (a) above,
in which case such Schedule or amendment thereto becomes binding on the date the
waiver is received by the Corporate Taxpayer. If the Corporate Taxpayer and the
Holders’ Representative, for any reason, are unable to resolve the issues raised
in such Objection Notice within thirty (30) calendar days after receipt by the
Corporate Taxpayer of the Objection Notice, the Corporate Taxpayer and the
Holders’ Representative shall employ the Reconciliation Procedures. The date on
which every Early Termination Schedule under this Agreement becomes final with
respect to all Holders in accordance with this Section 4.2 shall be the “Early
Termination Effective Date”.

4.3        Payment upon Early Termination.

(a)        Within five (5) Business Days after the Early Termination Effective
Date, the Corporate Taxpayer shall pay or cause to be paid to each Holder an
amount equal to its Early Termination Payment. Subject to Section 3.8, such
payment shall be made, at the sole discretion of the Corporate Taxpayer, by wire
or Automated Clearing House transfer of immediately available funds to a bank
account or accounts designated by the Holder or as otherwise agreed by the
Corporate Taxpayer and the Holder.

(b)        An “Early Termination Payment” in respect of a Holder shall equal the
net present value, discounted at the Early Termination Rate as of the Early
Termination Date, of all Tax Benefit Payments that would be required to be paid
by the Corporate Taxpayer to such Holder under Section 3.1(a) beginning from the
Early Termination Date and assuming that the Valuation Assumptions are applied.

4.4        Termination as to CDM.   If CDM ceases to be entitled to receive any
2018 Earn Out Interests pursuant to the 2018 Earn Out (and he has not received
any 2018 Earn Out Interests pursuant to the 2018 Earn Out), then this Agreement
shall automatically terminate as to CDM with respect to his 2018 Earn Out
Interests; provided, that for the avoidance of doubt, this Section 4.4 shall not
affect CDM’s entitlement hereunder as a successor transferee or assignee of
another Holder pursuant to Section 7.5(a).

 

22



--------------------------------------------------------------------------------

ARTICLE V.

SUBORDINATION AND LATE PAYMENTS

5.1        Subordination.   Notwithstanding any other provision of this
Agreement to the contrary, any TRA Payment (or portion thereof) required to be
made to a Holder under this Agreement shall rank subordinate and junior in right
of payment to any principal, interest (including interest which accrues after
the commencement of any case or proceeding in bankruptcy, or the reorganization
of the Corporate Taxpayer or any Subsidiary thereof), fees, premiums, charges,
expenses, attorneys’ fees or other obligations in respect of indebtedness for
borrowed money of the Corporate Taxpayer (and its wholly-owned Subsidiaries, if
applicable) (“Senior Obligations”) and shall rank pari passu with all current or
future unsecured obligations of Corporate Taxpayer (and its wholly-owned
Subsidiaries, as applicable) that are not Senior Obligations.

5.2        Late Payments by the Corporate Taxpayer.   The amount of all or any
portion of any TRA Payment not made to the Holders when due under the terms of
this Agreement (taking into account any deferral under Section 5.3) shall be
payable together with any interest thereon, computed at the Default Rate and
commencing from the date on which such TRA Payment was due and payable.

5.3        Payment Deferral.

(a)        Notwithstanding anything to the contrary provided herein, to the
extent that, at the time any TRA Payment becomes due and payable hereunder, (i)
the Corporate Taxpayer Group is not permitted, pursuant to the terms of any
outstanding or committed indebtedness for borrowed money to make such TRA
Payment, or if, after making such TRA Payment, the Corporate Taxpayer Group
would be in breach or default under the terms of any such indebtedness, or (ii)
(A) the Corporate Taxpayer does not have the cash on hand to make such TRA
Payment, and (B) the Corporate Taxpayer is not able to obtain cash from the
Corporate Taxpayer Group to fund such TRA Payment because (1) the Corporate
Taxpayer Group is not permitted, pursuant to the terms of any such indebtedness,
to make tax distributions or similar payments to the Corporate Taxpayer to allow
it to make such TRA Payment, or if, after making such TRA Payment, the Corporate
Taxpayer Group would be in breach or default under the terms of any such
indebtedness or (2) the applicable member of the Corporate Taxpayer Group does
not have the cash on hand to make the payment described in clause (1) above,
then, in each case, upon prior notice to the Holders’ Representative, the
Corporate Taxpayer shall be permitted to defer such TRA Payment until the
condition described in clauses (i) or (ii) above is no longer applicable.

(b)        If the Corporate Taxpayer defers any TRA Payment (or portion thereof)
pursuant to Section 5.3(a), such deferred amount shall accrue interest at the
Agreed Rate, from the date that such amounts originally became due and owing
pursuant to the terms hereof to the Payment Date, compounded annually, and such
deferred amounts shall not be treated as late payments or as a breach of any
obligation under this Agreement.

 

23



--------------------------------------------------------------------------------

ARTICLE VI.

CERTAIN COVENANTS

6.1        Participation in the Corporate Taxpayer’s and Hostess Holdings’ Tax
Matters. Except as otherwise provided herein or in the Hostess Agreements, the
Corporate Taxpayer shall have full responsibility for, and sole discretion over,
all Tax matters concerning the Corporate Taxpayer, Hostess Holdings and their
respective Subsidiaries, including the preparation, filing or amending of any
Tax Return and defending, contesting or settling any issue pertaining to Taxes.
Notwithstanding the foregoing, the Corporate Taxpayer shall notify the Holders’
Representative of, and keep the Holders’ Representative reasonably informed with
respect to, the portion of any audit of the Corporate Taxpayer and Hostess
Holdings by a Taxing Authority the outcome of which is reasonably expected to
affect the rights and obligations of the Holders and their Affiliates under this
Agreement, and shall provide to the Holders’ Representative reasonable
opportunity to provide information and other input to the Corporate Taxpayer,
Hostess Holdings and their respective advisors concerning the conduct of any
such portion of such audit; provided, however, that the Corporate Taxpayer shall
not (and shall cause Hostess Holdings not to) take any action that is
inconsistent with any provision of the Hostess Agreements.

6.2        Consistency.   The Corporate Taxpayer and each Holder agree to report
and cause to be reported for all purposes, including federal, state and local
Tax purposes, all Tax-related items (including the Basis Adjustments and each
Tax Benefit Payment and any Imputed Interest) in a manner consistent with that
specified by the Corporate Taxpayer in any Schedule provided by or on behalf of
the Corporate Taxpayer under this Agreement unless otherwise required by Law
based on written advice of an Advisory Firm.

6.3        Cooperation.   Each Holder shall (a) furnish to the Corporate
Taxpayer in a timely manner such information, documents and other materials as
the Corporate Taxpayer may reasonably request for purposes of making any
determination or computation necessary or appropriate under this Agreement,
preparing any Tax Return, complying with any Tax Law, or contesting or defending
any audit, examination or controversy with any Taxing Authority or other
governmental authority, (b) make itself available to the Corporate Taxpayer and
its representatives to provide explanations of documents and materials and such
other information as the Corporate Taxpayer or its representatives may
reasonably request in connection with any of the matters described in clause (a)
above, and (c) reasonably cooperate in connection with any such matter, and the
Corporate Taxpayer shall reimburse the Holders for any reasonable third-party
costs and expenses incurred pursuant to this Section 6.3.

 

24



--------------------------------------------------------------------------------

6.4        Future Indebtedness.   If the Corporate Taxpayer Group incur any
indebtedness after the date hereof, the Corporate Taxpayer shall, and shall
cause each other member of the Corporate Taxpayer Group to, use commercially
reasonable efforts to ensure that such indebtedness does not prohibit, at any
time in which no default or event of default thereunder has occurred and is
continuing: (a) in the case of the Corporate Taxpayer, TRA Payments to be made
in full when due, and (b) in the case of any other member of the Corporate
Taxpayer Group, payments to be made directly or indirectly to the Corporate
Taxpayer to enable the Corporate Taxpayer to make TRA Payments in full when due
on terms and conditions at least as favorable to the Corporate Taxpayer as those
as are then market (in the good faith determination of the Corporate Taxpayer)
for indebtedness of such type. The Holders’ Representative may, in its sole
discretion, waive the requirements of this Section 9.4, in whole or in part.

6.5        Tax Protection.   During the Tax Protection Period, the Corporate
Taxpayer shall, and shall cause Hostess Holdings and its Subsidiaries to, use
commercially reasonable efforts to ensure that any indebtedness of Hostess
Holdings or any Subsidiary (other than any indebtedness that is held or
guaranteed by a CDM Entity Holder) constitutes a Nonrecourse Liability.

ARTICLE VII.

MISCELLANEOUS

7.1        Notices.      Any notice, request, demand, waiver, consent, approval
or other communication that is required or permitted hereunder shall be in
writing and shall be deemed given: (a) on the date established by the sender as
having been delivered personally, (b) on the date delivered by a private courier
as established by the sender by evidence obtained from the courier, (c) on the
date sent by facsimile, with confirmation of transmission, or (d) on the fifth
Business Day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications, to be valid, must be
addressed as follows:

If to the Corporate Taxpayer, to:

[●]

with a required copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

201 Redwood Shores Parkway

Redwood Shores, California 94065

Attention:    Kyle C. Krpata    James R. Griffin Fax:    (650) 802-3100

If to CDM or the CDM Entity Holders:

[●]

with a required copy (which shall not constitute notice) to:

[●]

 

25



--------------------------------------------------------------------------------

 If to AP Hostess LP:

 [●]

 with a required copy (which shall not constitute notice) to:

 Morgan, Lewis & Bockius LLP

 101 Park Avenue

 New York, New York 10178

 Attention:  Robert G. Robison

     Andrew L. Milano

 Fax:           (212) 309-6001

             Any Party may change its address, fax number or e-mail by giving
the other Party written notice of its new address or fax number in the manner
set forth above.

7.2        Counterparts.  This Agreement may be executed in counterparts, and
any Party hereto may execute any such counterpart, each of which when executed
and delivered shall be deemed to be an original and all of which counterparts
taken together shall constitute but one and the same instrument. This Agreement
shall become effective when each party shall have received a counterpart of such
document signed by the other parties. The Parties agree that the delivery of
this Agreement may be effected by means of an exchange of facsimile or
electronically transmitted signatures.

7.3        Entire Agreement; Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, between the Parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

7.4        Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law (a) such
provision will be fully severable, (b) this Agreement will be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, (c) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by the illegal, invalid
or unenforceable provision or by its severance herefrom and (d) in lieu of such
illegal, invalid or unenforceable provision, there will be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms of such illegal, invalid or unenforceable provision as may be possible.

7.5        Successors; Assignment; Amendments; Waivers.

(a)      A Holder is permitted to transfer any of its rights only upon execution
and delivery by the transferee of a joinder to this Agreement, in form and
substance substantially similar to Exhibit A to this Agreement, in which the
transferee agrees to become a “Holder” for all purposes of this Agreement,
except as otherwise provided in such joinder.

(b)        No provision of this Agreement may be amended unless such amendment
is approved in writing by the Corporate Taxpayer and the Holders. No provision
of this Agreement may be waived unless such waiver is in writing and signed by
the party against whom the waiver is to be effective.

 

 

26



--------------------------------------------------------------------------------

(c)        All of the terms and provisions of this Agreement shall be binding
upon, shall inure to the benefit of and shall be enforceable by the Parties and
their respective successors, permitted assigns, heirs, executors, administrators
and legal representatives. The Corporate Taxpayer shall require and cause any
direct or indirect successor (whether by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the
Corporate Taxpayer, by written agreement, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporate Taxpayer would be required to perform if no such succession had taken
place (except to the extent expressly provided by this Agreement and provided
that, for the avoidance of doubt, if a Change in Control has occurred and an
Early Termination Payment is required to be made then the Corporate Taxpayer’s
payment obligations shall be determined taking into account the provisions of
ARTICLE IV).

7.6        Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

7.7        Governing Law.  This Agreement shall be governed by and interpreted
and enforced in accordance with the Laws of the State of Delaware, without
giving effect to any choice of Law or conflict of Laws rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the Laws of any jurisdiction other than the State of
Delaware.

7.8        Consent to Jurisdiction; Waiver of Jury Trial.  Each Party
irrevocably submits to the exclusive jurisdiction of the Court of Chancery of
the State of Delaware (unless the Federal courts have exclusive jurisdiction
over the matter, in which case the United States District Court for the District
of Delaware, or the Court of Chancery of the State of Delaware does not have
jurisdiction, in which case the Superior Court of the State of Delaware) for the
purposes of any legal proceeding arising out of this Agreement, and agrees to
commence any such legal proceeding only in such courts. Each Party further
agrees that service of any process, summons, notice or document by United States
registered mail to such Party’s respective address set forth herein shall be
effective service of process for any such legal proceeding. Each Party
irrevocably and unconditionally waives any objection to the laying of venue of
any legal proceeding out of this Agreement in such courts, and hereby
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such legal proceeding brought in any such court has been
brought in an inconvenient forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING OR COUNTERCLAIM (WHETHER AT LAW, IN
EQUITY, BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT HEREOF.

 

27



--------------------------------------------------------------------------------

7.9        Reconciliation.    In the event that the Corporate Taxpayer and the
Holders’ Representative are unable to resolve a disagreement with respect to the
matters governed by ARTICLE II or ARTICLE IV within the relevant period
designated in this Agreement (“Reconciliation Dispute”), the Reconciliation
Dispute shall be submitted for determination to a nationally recognized expert
(the “Expert”) in the particular area of disagreement mutually acceptable to
such Parties. The Expert shall be a partner or principal in a nationally
recognized accounting or law firm, and (unless the Corporate Taxpayer and the
Holders’ Representative agree otherwise), the Expert shall not, and the firm
that employs the Expert shall not, have any material relationship with the
Corporate Taxpayer or the Holders’ Representative or their Affiliates or other
actual or potential conflict of interest. If the Parties are unable to agree on
an Expert within fifteen (15) calendar days of the end of the thirty (30)
calendar-day period set forth in Sections 2.1 or 4.2, the Expert shall be
appointed by the International Chamber of Commerce Centre for Expertise. The
Expert shall resolve any matter relating to the Early Termination Schedule or an
amendment thereto within thirty (30) calendar days and shall resolve any matter
relating to a Tax Benefit Schedule or an amendment thereto within fifteen (15)
calendar days or, in each case, as soon thereafter as is reasonably practicable,
in each case after the matter has been submitted to the Expert for
resolution. If the matter is not resolved before any payment that is the subject
of a disagreement would be due (in the absence of such disagreement), the
undisputed amount shall be paid on the date prescribed by this Agreement,
subject to adjustment upon resolution. For the avoidance of doubt, this Section
7.9 shall not restrict the ability of the Corporate Taxpayer or its Affiliates
to determine when or whether to file or amend any Tax Return. The costs and
expenses relating to the engagement of such Expert or amending any Tax Return
shall be borne equally by the Corporate Taxpayer and the Holders (on a pro rata
basis based on relative proportion of all Early Termination Payments under this
Agreement, measured by present value of payments due under this Agreement, using
the present value calculation and assumptions described under Section 4.3(b)
assuming for such purpose the Early Termination Date is the date the
Reconciliation Dispute is resolved) participating in the Reconciliation
Dispute. The Corporate Taxpayer may withhold payments under this Agreement to
collect amounts due under the preceding sentence. Any dispute as to whether a
dispute is a Reconciliation Dispute within the meaning of this Section 7.9 shall
be decided by the Expert. The Expert shall finally determine any Reconciliation
Dispute and the determinations of the Expert pursuant to this Section 7.9 shall
be binding on the Corporate Taxpayer and the Holders’ Representative and/or its
Affiliates, as applicable, participating in the Reconciliation Dispute and may
be entered and enforced in any court having jurisdiction.

7.10      Withholding.  The Corporate Taxpayer shall be entitled to deduct and
withhold or cause to be deducted and withheld from any payment payable pursuant
to this Agreement such amounts as the Corporate Taxpayer determines in good
faith it is required to deduct and withhold with respect to the making of such
payment under the Code or any provision of state, local or foreign tax Law,
provided, that, (a) the Corporate Taxpayer shall use commercially reasonable
efforts to notify any applicable Holder of its intent to withhold at least ten
(10) Business Days prior to withholding such amounts and (b) except with respect
to any withholding obligation resulting from any change in Law arising on or
after the date hereof, the Corporate Taxpayer shall not withhold on account of
U.S. federal income Taxes with respect to an applicable Holder

 

28



--------------------------------------------------------------------------------

that provides (i) a properly prepared and executed certificate of non-foreign
status under Treasury Regulations Section 1.1445-2(b)(2) and (ii) an IRS Form
W-9 claiming a complete exemption from backup withholding.

To the extent that amounts are so withheld and paid over to the appropriate
Taxing Authority by the Corporate Taxpayer, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to such Holder.

7.11    Admission of the Corporate Taxpayer into a Consolidated Group; Transfers
of Corporate Assets.

(a)        If the Corporate Taxpayer and its wholly owned Subsidiaries are or
become members of a combined, consolidated, affiliated or unitary group that
files a consolidated, combined or unitary income tax return pursuant to Sections
1501 et seq. of the Code or any corresponding provisions of state or local Law,
then: (i) the provisions of this Agreement shall be applied with respect to the
relevant group as a whole; and (ii) TRA Payments, Net Tax Benefit, Cumulative
Net Realized Tax Benefit (Shared), Cumulative Net Realized Tax Benefit (Not
Shared), Realized Tax Benefit or Detriment and other applicable items hereunder
shall be computed with reference to the consolidated (or combined or unitary,
where applicable) taxable income, gain, loss, deduction and attributes of the
relevant group as a whole.

(b)        If any entity that is or may be obligated to make a TRA Payment, or
any entity any portion of the income of which is included in the income of the
Corporate Taxpayer’s consolidated, combined, affiliated or unitary group,
directly or indirectly transfers (as determined for U.S. federal income tax
purposes) one or more assets to a Person classified as a corporation for U.S.
income tax purposes with which such entity does not file a consolidated income
tax return pursuant to Section 1501 et seq. of the Code (or, for purposes of
calculations relating to state or local taxes, a consolidated, combined or
unitary income tax return under applicable state or local Law), such entity, for
purposes of calculating the amount of any TRA Payment (e.g., calculating the
gross income of the entity and, if applicable, determining the Realized Tax
Benefit (Shared) or the Realized Tax Benefit (Not Shared) of such entity) due
hereunder, shall be treated as having disposed of such asset in a fully taxable
transaction on the date of such transfer. The consideration deemed to be
received by such entity shall be equal to the fair market value of the
transferred asset, increased by the amount of debt that would increase the
transferor’s “amount realized” for U.S. federal income tax purposes in
connection with such transfer, in the case of a contribution of an encumbered
asset (including an interest in an entity classified for U.S. federal income tax
purposes as a partnership which has debt outstanding). For the avoidance of
doubt, a transaction treated for U.S. federal income tax purposes as a
liquidation into the Corporate Taxpayer of one or more of its wholly owned
Subsidiaries or merger of one or more of such entities into one another or the
Corporate Taxpayer will not cause any such Persons to be treated as having
disposed of any of its assets for purposes of this Section 7.11(b). In the event
there occurs a transaction described in the preceding sentence, the Tax Benefit
Payments and any other amounts due under this Agreement shall be calculated
without regard to such transaction.

 

29



--------------------------------------------------------------------------------

7.12    Confidentiality. Each Holder and each of its assignees acknowledge and
agree that the information of the Corporate Taxpayer is confidential and agrees
that, until the date that is three (3) years after the termination of this
Agreement in respect of such Holder (or assignee), such Holder (or assignee)
shall keep and retain in the strictest confidence and not disclose to any Person
any confidential matters acquired pursuant to this Agreement of the Corporate
Taxpayer and its Affiliates and successors, learned by the Holder heretofore or
hereafter, except in the course of performing any duties as necessary for the
Corporate Taxpayer and its Affiliates, as required by Law or legal process or to
enforce the terms of this Agreement. This Section 7.12 shall not apply to (a)
any information that has been made publicly available by the Corporate Taxpayer
or any of its Affiliates, becomes public knowledge (except as a result of an act
of the Holder in violation of this Agreement) or is generally known to the
business community, (b) any information independently determined by a Holder or
provided to a Holder by a third party on a non-confidential basis and (c) the
disclosure of information to the extent necessary for the Holder to prepare and
file its Tax Returns, to respond to any inquiries regarding the same from any
Taxing Authority or to prosecute or defend any action, proceeding or audit by
any Taxing Authority with respect to such Tax Returns. Notwithstanding anything
to the contrary herein or in any other agreement, the Holders and each of their
assignees (and each employee, representative or other agent of the Holders or
their assignees, as applicable) may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure and any related tax
strategies of or relating to the Corporate Taxpayer and its Affiliates, the
Holder or its assignee, and any of their transactions or agreements, and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Holder or its assignee relating to such tax treatment and tax
structure and any related tax strategies.

           If a Holder or an assignee commits a breach, or threatens to commit a
breach, of any of the provisions of this Section 7.12, the Corporate Taxpayer
and its Affiliates shall have the right and remedy to have the provisions of
this Section 7.12 specifically enforced by injunctive relief or otherwise by any
court of competent jurisdiction without the need to post any bond or other
security, it being acknowledged and agreed that any such breach or threatened
breach shall cause irreparable injury to the Corporate Taxpayer or its
Affiliates and the accounts and funds managed by the Corporate Taxpayer and that
money damages alone shall not provide an adequate remedy to such Persons. Such
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available at law or in equity.

7.13    Change in Law.    Notwithstanding anything herein to the contrary, if,
in connection with an actual or proposed change in Law, a Holder reasonably
believes that the existence of this Agreement could cause income (other than
income arising from receipt of a payment under this Agreement) recognized by
such Holder (or its direct or indirect owners) to be treated as ordinary income
rather than capital gain (or otherwise taxed at ordinary income rates) for U.S.
federal income tax purposes or could have other material adverse tax
consequences to such Holder (or its direct or indirect owners), then at the
election of such Holder and the receipt by such Holder of the written consent of
the Corporate Taxpayer (such consent not to be unreasonably withheld,
conditioned or delayed) and to the extent specified by such Holder, this
Agreement shall cease to have further effect with respect to such Holder.

7.14    Independent Nature of Holders’ Rights and Obligations.    The rights and
obligations of each Holder are independent of the rights and obligations of any
other Holder. No

 

30



--------------------------------------------------------------------------------

Holder shall be responsible in any way for the performance of the obligations of
any other Holder, nor shall any Holder have the right to enforce the rights or
obligations of any other Holder. The obligations of each Holder are solely for
the benefit of, and shall be enforceable solely by, the Corporate Taxpayer. The
decision of each Holder to enter into this Agreement has been made by such
Holder independently of any other Holder. Nothing contained herein or in any
other agreement or document delivered at any closing (other than the Hostess
Holdings A&R LPA and any joinder thereto), and no action taken by any Holder
pursuant hereto or thereto, shall be deemed to constitute the Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holders are in any way acting in concert or as a
group with respect to such rights or obligations or the transactions
contemplated hereby, and the Corporate Taxpayer acknowledges that the Holders
are not acting in concert or as a group and will not assert any such claim with
respect to such rights or obligations or the transactions contemplated hereby.

7.15    Hostess Agreements.  This Agreement shall be treated as part of the
Hostess Agreements as described in Section 761(c) of the Code and Sections
1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations.

[Signature page follows]

 

31



--------------------------------------------------------------------------------

           IN WITNESS WHEREOF, the undersigned have duly executed this Agreement
as of the date first written above.

 

   CORPORATE TAXPAYER:       Gores Holdings, Inc.       By:   

 

         Name:          Title:       HOLDERS:       Hostess CDM Co-Invest, LLC
      By:   

 

         Name:          Title:       CDM Hostess Class C, LLC       By:   

 

         Name:          Title:       AP Hostess Holdings, L.P.       By:   

 

         Name:          Title:       C. Dean Metropoulos       By:   

 

  

 

[Signature Page to Tax Receivable Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Form of Joinder to the Tax Receivable Agreement

           This JOINDER (this “Joinder”) to the Tax Receivable Agreement (as
defined below), dated as of [●], by and among Gores Holdings, Inc., a Delaware
corporation (the “Corporate Taxpayer”), and [●] (the “Permitted Transferee”).

           WHEREAS, on [●], the Permitted Transferee acquired (the
“Acquisition”) from [●] (the “Transferor”) the right to receive any and all
payments that may become due and payable to the Transferor under the Tax
Receivable Agreement (as defined below) with respect to Interests that have been
Exchanged or may in the future be Exchanged (the “Applicable Interests”); and
WHEREAS, the Transferor, in connection with the Acquisition, has required the
Permitted Transferee to execute and deliver this Joinder pursuant to Section 7.5
of the Tax Receivable Agreement, dated as of [●], 2016, by and between the
Corporate Taxpayer, the Holders (as defined therein) (the “Tax Receivable
Agreement”).

           NOW, THEREFORE, in consideration of the foregoing and the respective
covenants and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the Permitted Transferee hereby agrees as
follows:

           Section 1.1.     Definitions.    To the extent capitalized words used
in this Joinder are not defined in this Joinder, such words have the respective
meanings set forth in the Tax Receivable Agreement.

           Section 1.2.      Joinder.    The Permitted Transferee hereby
acknowledges and agrees to become a “Holder” (as defined in the Tax Receivable
Agreement) for all purposes of the Tax Receivable Agreement with respect to the
Applicable Interests.

           Section 1.3.      Notice.    Any notice, request, consent, claim,
demand, approval, waiver or other communication hereunder to the Permitted
Transferee shall be delivered or sent to the Permitted Transferee at the address
set forth on the signature page hereto in accordance with Section 7.1 of the Tax
Receivable Agreement.

           Section 1.4.      Governing Law.    This Joinder shall be governed by
and interpreted and enforced in accordance with the Laws of the State of
Delaware, without giving effect to any choice of Law or conflict of Laws rules
or provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the Laws of any jurisdiction other than the State
of Delaware.

[Signature page follows]

 

1



--------------------------------------------------------------------------------

           IN WITNESS WHEREOF, the undersigned have duly executed this Joinder
as of the date first above written.

 

   CORPORATE TAXPAYER:    Gores Holdings, Inc.    By:   

 

         Name:          Title:       PERMITTED TRANSFEREE:    [●]    By:   

 

         Name:          Title:   

 

[Signature Page to Joinder to Tax Receivable Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

Participation Percentages

 

 

Holder  

 

   Participation Percentage

 

Hostess CDM Co-Invest  

 

   47.50%

 

CDM Hostess  

 

   5.00%

 

AP Hostess LP  

 

   47.50%

 

CDM  

 

   0.00%